 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATE DEPARTMENT OF                         CASE NO. 3:19-cv-1752-GPC-WVG
     HOMELAND SECURITY,
12   IMMIGRATION AND CUSTOMS                            ORDER GRANTING EX PARTE
     ENFORCEMENT,
                                                        APPLICATION FOR EMERGENCY
13
                      Plaintiffs,                       TEMPORARY RESTRAINING
14                                                      ORDER AND REQUEST FOR
            vs.
                                                        EXPEDITED PRELIMINARY
15
     HAMZA YALDIZ,                                      INJUNCTION HEARING
16
                                       Defendant.       [ECF No. 2.]
17
18
           On September 12, 2019, Plaintiff U.S. Department of Homeland Security,
19
     Immigration and Customs Enforcement (“ICE” or “Plaintiff”) filed a Complaint, ECF
20
     No. 1, and an Ex Parte Application for Emergency Temporary Restraining Order, ECF
21
     No. 2, to allow Plaintiff to (1) immediately and involuntary hydrate Mr. Hamza Yaldiz
22
     (“Defendant”), (2) perform physical evaluations on Defendant, and (3) restrain Defendant
23
     in the process, if necessary. Plaintiff requests this “to prevent injury, organ failure, or loss
24
     of life due to Defendant’s self-imposed hunger strike.” ECF No. 1 at ¶ 8. This motion is
25
     supported by the declarations of Mr. James Dobson, ICE Assistant Field Office Director,
26
27
                                                    1
28                                                                                19-cv-1752-GPC-WVG
 1   and Dr. Joanne P. Keenan, Staff Physician at the Otay Mesa Detention Center
 2   (“OMDC”). ECF Nos. 1-2 (“Dobson Decl.”), 1-3 (“Keenan Decl.”).
 3         Defendant Hamza Yaldiz, currently in the custody of ICE at OMDC, has been on a
 4   hunger strike since August 28, 2019 and has missed 42 meals since that date. Keenan
 5   Decl. ¶ 6; Dobson Decl. ¶ 3. Defendant is drinking water but at a level markedly below
 6   what is necessary to maintain normal baseline functions. Keenan Decl. ¶ 6.
 7         Dr. Keenan has counseled Defendant as to the risks he faces from the decreased
 8   nutritional intake associated with his hunger strike. Keenan Decl. ¶¶ 19-22. Defendant
 9   has, nonetheless, declined any meals and promised to remove any intravenous (“IV”)
10   fluid lines or feeding tubes used to provide him with nourishment. Keenan Decl. ¶ 16-22;
11   Dobson Decl. ¶ 6-7.
12         Defendant will face grievous bodily harm, and potentially death, if there is no
13   immediate medical intervention. Keenan Decl. ¶ 21; Dobson Decl. ¶ 6-9. Dr. Keenan -
14   opines that it is medically necessary to place an IV line, administer appropriate fluids
15   through this IV line, and apply soft restraints to prevent Defendant from removing said
16   IV line or causing greater harm to himself and the medical staff that are treating him.
17   Keenan Decl. ¶ 26. Dr. Keenan also opines that it is medically necessary to perform
18   physical evaluations and a variety of laboratory tests to monitor Defendant’s medical
19   condition as he recuperates. Keenan Decl. ¶ 24-25.
20         Plaintiff requests an immediate order allowing it, through competent medical
21   practitioners employed by or contracted with the Public Health Service and ICE Health
22   Service Corps, to (1) involuntarily hydrate Defendant; (2) perform physical evaluations
23   on Defendant, take his vital signs, and perform laboratory testing; and (3) restrain
24   Defendant, if necessary, to accomplish these procedures. ECF No. 2 at 6.
25         When considering a temporary restraining order, the Court must evaluate whether
26   the “(1) the moving party will suffer irreparable injury if the injunctive relief is not
27
                                                    2
28                                                                                19-cv-1752-GPC-WVG
 1   granted; (2) there is a substantial likelihood that the moving party will succeed on the
 2   merits; (3) in balancing the equities the nonmoving party will not be harmed more than
 3   the moving party is helped; and (4) granting injunctive relief is in the public interest.”
 4   City of Tenakee Springs v. Block, 778 F.2d 1402, 1407 (9th Cir. 1985) (citing Martin v.
 5   International Olympic Committee, 740 F.2d 670, 674–75 (9th Cir.1984)).
 6         Here, the Court finds that the Tenakee Springs factors weigh in favor of granting
 7   Plaintiff’s application. See, e.g., United States Department of Homeland Security v.
 8   Ivanov, No. 19-cv-1573-DMS-MDD, Docket No. 6 (S.D. Cal. Aug. 22, 2019) (granting
 9   order); United States v. Glushchenko, No. CV1904678PHXSPLJFM, 2019 WL 3290334,
10   at *1 (D. Ariz. July 22, 2019) (same); United States v. Onyango, No. 14-cv-0401-JAH-
11   NLS, Docket No. 8 (S.D. Cal. Feb. 25, 2014) (same). Defendant’s deteriorating physical
12   state and potential loss of life both create a risk of irreparable harm. Preventing further
13   harm to Defendant, moreover, is in the public interest. In addition, the Court finds that
14   Plaintiff is likely to succeed in showing that its interests in preserving life and
15   discharging its duties to care for those in its custody outweigh any interest Defendant
16   might have in expressing himself through a hunger strike. See Grand Jury Subpoena John
17   Doe v. United States, 150 F.3d 170, 172 (2d Cir. 1998) (holding that force-feeding
18   detainee on hunger strike does not violate his constitutional rights as “the preservation of
19   life, prevention of suicide, and enforcement of prison security, order, and discipline,
20   outweigh the constitutional rights asserted by” the detainee); In re Soliman, 134 F. Supp.
21   2d 1238, 1253–58 (N.D. Ala. 2001) (same).
22         In light of the foregoing reasons, the Court GRANTS Plaintiff’s Ex Parte
23   Application for Emergency Temporary Restraining Order.
24         Accordingly, IT IS HEREBY ORDERED that:
25      1. Competent medical practitioners employed by or contracted with the Public Health
26         Service and ICE Health Service Corps may:
27
                                                    3
28                                                                                19-cv-1752-GPC-WVG
 1           a. Involuntarily hydrate Defendant by placing an IV line and administering
 2              appropriate fluids through it;
 3           b. Perform physical evaluations on Defendant, including taking his vital signs
 4              and performing the laboratory testing indicated as necessary by Dr. Keenan
 5              in his declaration, see Keenan Decl. ¶ 24; and
 6           c. Restrain Defendant to accomplish these procedures and prevent further
 7              injury, organ failure, and/or death.
 8     2. This temporary restraining order shall expire on September 16, 2019 at 5:00 PM.
 9     3. A preliminary injunction hearing shall be held on September 16, 2019 at 1:30 PM
10        in Courtroom 2D. In the event that Plaintiff shall not seek a preliminary
11        injunction, it shall notify the Court and, absent objections, the preliminary
12        injunction hearing will be vacated, without prejudice to the Plaintiff.
13        IT IS SO ORDERED.
14
15   Dated: September 12, 2019
16
17
18
19
20
21
22
23
24
25
26
27
                                                 4
28                                                                             19-cv-1752-GPC-WVG
